DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because reference number 32 is used for both the “satellite pinions” and the “satellite carrier”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for --the cup comprises two annular walls axially facing, the annular wall, of the two annular walls, which is furthest from a median radial plane--, does not reasonably provide enablement for “the cup comprises two annular walls axially facing, the annular wall of which is furthest from a median radial plane”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  As written, the claim is ambiguous as to if the annular wall .
Claims 10-23 are rejected due to their dependence on rejected claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the contact areas of the gear teeth of the satellite pinions with the central pinions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the axes of the satellite pinions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the radially inner annular edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the notches" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the entire angular distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the contact area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the axes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the contact area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the teeth" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the axes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the contact area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the teeth" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the axes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “a gear train” in line 1.  This appears to be a case of double inclusion with the same limitation disclosed in claim 9.
Claim 16 recites the limitation “a gear train” in line 1.  This appears to be a case of double inclusion with the same limitation disclosed in claim 10.
Claim 17 recites the limitation “a gear train” in line 1.  This appears to be a case of double inclusion with the same limitation disclosed in claim 11.
Claim 18 recites the limitation “a gear train” in line 1.  This appears to be a case of double inclusion with the same limitation disclosed in claim 12.
Claim 19 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the first fixed oil spraying means" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180258794 A1	Gedin; Patrice et al.
US 20130225353 A1	Gallet; Francois et al.
US 20110299974 A1	Gauthier; Gerard Philippe et al.
US 5107676 A		Hadaway; Edward S. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659